DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.  Regarding the 112 rejections, the applicant has not addressed the issue with the limitation that were in claim 3 and are now in claim 1.  The Examiner has maintained the rejection and provided more explanation to help the applicant understand the issue with the language.  Claim 13 does not appear to correspond to the concepts originally disclosed and does not make sense.  The applicant’s arguments regarding the prior art are not persuasive because the applicant did not incorporate the allowable subject matter.  The previous reasons for allowance were very clear that it was the combination of all of the features that was objected to and that the features that are currently brought up would be obvious in view of the prior art.  The record is very clear that the current amendment would not be found patentable so the applicant’s argument is clearly erroneous.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 covers:
receiving information on an abnormal operation from the operating apparatus; verifying a result of computation corresponding to the information on the abnormal operation; and transmitting information related to the verified result of the computation to the operating apparatus.

The following is paragraph 184 of the specification:
[00184] In addition, when it is not possible to perform a driving-related operation or execute an application due to an error in the vehicle system 1112, an operation result of the VM 1122 may be transmitted to the vehicle 1110 so that the VM 1122 can support an operation of the vehicle. The vehicle system 1112 may transmit at least one of vehicle information or error-related information to the virtual vehicle server 1120. The virtual vehicle server 1120 may verify the corresponding VM 1122 based on at least one item of the received information, and transmit at least a part of the received information to the VM 1122. The VM 1122 may verify an error occurring in the vehicle system 1112, and verify information which can provide a support responsive to the error. The information which can provide support in response to the error may include information on a result of computation that corresponds to an operation of the vehicle 1110 based on information received from the vehicle 1110. The VM 1122 may transmit information related to the result of the computation to the vehicle 1110. When vehicle driving-related information is transmitted, the corresponding information may be transmitted on a channel that is allocated for low-latency and high-speed communication. 


The applicant did not disclose verifying a result of a computation corresponding to information on the abnormal operation.  Instead, the applicant disclosed that information can be verified and a computation can be performed as part of the verification process.  The applicant’s claim rearranges the concepts in a manner that was not originally disclosed to cover a concept that was not possessed at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 9, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “path” in claim 1 is used by the claim to mean “something that can be guided to a vehicle,” while the accepted meaning is “a course of direction in which a person or thing is moving”. The term is indefinite because the specification does not clearly redefine the term.  It is assumed that the applicant is trying to claim that the vehicle is guided along the path and not that the “path is guided to a vehicle” which does not make sense because it not clear how a concept such as a path would be guided.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the claim does not recite performing a computation corresponding to the information on the abnormal operation so it is not clear what is being verified.  If the applicant is trying to limit the acquired information from claim 1 to the received information on an abnormal operation then the applicant needs to adjust the claims as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0060704 by Bulson et al. in view of U.S. Patent Application Publication Number 2019/0316919 by Keshavamurthy et al.
As to claim 1, Bulson teaches a method for providing information in a server, the method comprising: receiving a request message including information related to generation of a virtual machine (VM) from an operating apparatus (In Figure 3, user 300 is operating apparatus and step 308 is the request); generating a VM corresponding to the operating apparatus based on the request message (step 316 in Figure 3); receiving information acquired at the operating apparatus (steps 308 and 314); performing computation corresponding to the acquired information using the VM (step 320 in Figure 3); and transmitting information related to a result of the computation to the operating apparatus (steps 338 and 348); however Bulson does not explicitly teach wherein the information acquired at the operating apparatus includes information on a path to be guided to a vehicle corresponding to the operating apparatus, and wherein the computation corresponding to the acquired information includes computation to be performed by the vehicle when driving along the path based on the information on the path.
Keshavamurthy sending information to a server wherein the information acquired at the operating apparatus includes information on a path a vehicle is to guided corresponding to the operating apparatus (Figure 1B and paragraphs 57 and 58, the vehicle submits dynamic data to the server, this data includes path/route options); and the server performs a computation corresponding to the acquired information including a computation to be performed by the vehicle when driving along the path based on information on the path (Figure 1B and paragraphs 57 and 58, the server computes route information and provides it back to the vehicle).
It would have been obvious to one of ordinary skill in the vehicle management art at the time of the applicant’s filing to combine the teachings of Bulson regarding using virtual machines to offload computations with the teachings of Keshavmurthy regarding offloading vehicle-related computations because Bulson provides a broad technique that could be applied to specific types of data including the offloading of path data taught by Keshavmurthy.
As to claim 9, Keshavmurthy teaches wherein a channel through which the information related to the result of the computation is transmitted is determined based on whether the information related to the result of computation is about autonomous driving of the vehicle (see Figure 1B, the channel is selected based on the edge server the vehicle is near which is “related” to the result of computation about autonomous driving).
As to claim 12, see Figure 5 of Bulson.
As to claims 16 and 17 they are rejected for the same reasoning as claim 1.  The same mapping would apply to the server and the method performed from the perspective of the operating apparatus.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0060704 by Bulson et al. in view of U.S. Patent Application Publication Number 2019/0316919 by Keshavamurthy et al. in further view of U.S. Patent Application Publication Number 2020/0327024 by Alkalay et al.
As to claims 13 and 14, the Bulson- Keshavamurthy combination combines to teach claim 1; however they do not explicitly teach the offloading of processing of information on an abnormal operation claimed by the applicant.
Alkalay teaches receiving information on a computational error in regarding with an abnormal operation, verifying a result of computation corresponding to the information on a computational error in regarding with an abnormal operation, and transmitting information related to the verified result of the computation to the operating apparatus (paragraph 114, 115, and 131).
It would have been obvious to one of ordinary skill in the vehicle management art at the time of the applicant’s filing to combine the teachings of the Bulson- Keshavamurthy combination regarding processing of a vehicle at a server with the teachings of Alkalay regarding offloading error processing because doing so saves bandwidth at the originating device (see paragraph 131 of Alkalay).


Allowable Subject Matter
Claims 3, 4, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and corrected for clarity issues.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art was not found to teach or suggest a system where the information supplied by the operating apparatus is computed by the VM and then information related to a resource usage of the VM which results from the computation is returned to the apparatus.  Bulson does not suggest computations related to a driving vehicle or the results returned to the operating apparatus.  References such as U.S. Patent Application Publication Number 2019/0316919 and 2018/0063261 show system where operating apparatuses supply vehicle driving information to a server and obtain results of computations but they do not teach or suggest also returning the information about the resource usage of VM claimed by the applicant.  The Examiner could not find motivation for performing this action in the context of claims 1 and 3 as they are presented.
The claims also did not teach or suggest the sequence of events claimed in claim 15 where all of the limitations of claims 1, 13, and 15 are performed.  The Examiner did not find the art to teach stopping the transmission of a verified result in the context of claims 1, 13, and 15.  However, the Examiner must reconsider claim 15 once clarity issues are addressed by amendment.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442